Mr. Justice Audrey
delivered the opinion of the court.
Claudio G-uzmán was accused of carrying a barber’s razor at a dance and on conviction of the offense of carrying forbidden arms he has appealed and assigns as the first error that the information did not charge him with the offense for which he was convicted because a barber’s razor is not an arm. This question has been decided against the contention of the appellant in People v. Acevedo, 34 P.R.R. 439, and People v. Santiago, 34 P.R.R. 766.
Another assignment is that the judgment is not sustained by the evidence because it does not appear from the evidence that the appellant was carrying a barber’s razor.
The government’s witnesses testified that at a dance the defendant pushed his partner to one side, put his hand inte a back pocket and drew a razor with which he wounded Francisco González twice- The defendant denied at the trial that he carried a razor, but admitted that he had a penknife which was what he drew, one of his witnesses testifying that he saw a penknife carried by the defendant.
As may be seen, that evidence ivas contradictory as to the kind of arm carried by the appellant at the dance and the conflict was adjusted by the court against the defendant, no reason appearing for holding that the finding was erroneous. Although it is true that the witnesses for the prosecution 1 estified only that the defendant carried; a razor without saying that it was a barber’s razor, this does not prevent the trial court and this court from concluding that he was carrying.a barber’s razor, for one of the definitions of the word “razor” in the Dictionary of the Spanish Academy is an instrument with a very sharp edge, without a point, made *891of very highly tempered steel, which can he easily folded and is nsed for shaving the heard.
The judgment appealed from must he affirmed.
Mr. Justice Texidor took- no part in the decision of this case.